Citation Nr: 9924342	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
right knee, currently evaluated as 20 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).

In a January 1997 decision, the Board granted an increased 
evaluation of 40 percent for the veteran's service-connected 
cervical spine injury and remanded his claim for an increased 
rating for arthritis of the right knee, then evaluated as 
noncompensably disabling, to the RO for further evidentiary 
development.  

While this claim was in remand status, the RO granted an 
increased evaluation of 20 percent for the veteran's 
arthritis of the right knee.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, as discussed in detail below, the 
veteran has continued to express disagreement with the 
disability rating assigned.

In a February 1997 rating decision, the RO assigned a 40 
percent rating for the veteran's cervical spine disability 
pursuant to the Board's January 1997 decision.  In a November 
1998 rating decision, the RO changed the effective date of 
the assigned 40 percent disability rating from October 5, 
1992 to February 10, 1992.

In a June 1999 VA form 21-4138, the veteran submitted what 
was styled a "notice of disagreement" with the RO's 
November 1998 rating decision.  The veteran specifically 
contended that he was entitled to higher disability ratings 
for the cervical spine and right knee disabilities.

As noted above, the right knee claim was remanded by the 
Board and remains in appellate status, so the purported 
"notice of disagreement" is unnecessary as to that issue.  
To the extent that the "notice of disagreement" with the 
November 1998 RO decision was intended to initiate an appeal 
as to the issue of entitlement to an increased disability 
rating for the cervical spine disability, that issue was not 
specifically addressed in the November 1998 rating decision.  
The Board believes that the purported "notice of 
disagreement" did not address an adjudicative determination 
of the RO as to an increased rating.  See 38 C.F.R. § 20.201.  
In essence the veteran's June 1999 communication constitutes 
a new claim of entitlement to an increased evaluation for the 
service-connected cervical spine disorder.  This issue is 
accordingly referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO].


FINDING OF FACT

The veteran's arthritis of the right knee is manifested by 
instability, excessive weakness, and objective findings of 
chronic pain.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the 
veteran's arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the arthritis of 
the right knee is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  As noted above, this claim 
was remanded by the Board in January 1997 for additional 
evidentiary development, which was completed by the RO.  
There is now ample medical and other evidence of record, 
including several VA examinations.  The veteran has been 
provided with a full opportunity to present evidence and 
argument in support of this claim.  The Board finds that no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1998).  See also 38 C.F.R. § 4.70, Plate II (1998) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees. 

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257 (1998).

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.5.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In February 1992, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected arthritis 
of the right knee.  He contended that his condition had 
increased in severity and that he was receiving ongoing 
treatment at the VA outpatient clinic in Los Angeles, 
California.

Treatment records dated between January 1992 and June 1992 
from the VA clinic in Los Angeles are negative for any 
complaints or treatment related to arthritis of the right 
knee.

In June 1994, the veteran was provided with a VA physical 
examination.  The VA examiner noted extension in the right 
knee to zero degrees and flexion to 135 degrees.  The VA 
examiner found no evidence of edema, or other impairments in 
the knee, including subluxation, instability, nonunion with 
loose motion, or malunion.  A diagnosis of chronic right knee 
pain with no range of motion deficits was noted.

VA outpatient treatment records dated in 1994 show several 
complaints of chronic right knee pain.  A history of 
arthritis in the right knee was noted.  In a hospital 
discharge summary dated in April 1994, a VA physician noted 
that the veteran had been receiving ongoing work-up for right 
lower extremity pain due to arthritis.  In February 1995, the 
veteran reported that his right knee had recently "given 
out" while he was walking down stairs.

In January 1997, the Board remanded the veteran's claim for 
further evidentiary development.  The RO was instructed to 
schedule the veteran for an additional VA examination so the 
full extent of the his right knee disability could be 
determined.

In accordance with the Board's remand instructions, another 
VA physical examination was conducted in September 1997.  The 
veteran reported to the VA examiner that his right knee had 
recently given out on him a number of times, which had caused 
him to fall four times since January 1997.  He also reported 
swelling and chronic pain and in the anterior and posterior 
of the right knee, with numbness of the right lower extremity 
whenever he felt his right knee pain increasing.

Upon examination, the September 1997 VA examiner found that 
the veteran's gait is antalgic and unsteady, and that he was 
unable to stand on his right leg for more than 2 to 3 
seconds.  The VA examiner noted mild edema in the right knee, 
and crepitance throughout range of motion in both flexion and 
extension, but most prominently at 20 through 60 degrees.  
The VA examiner found decreased strength in the right leg and 
noted that the veteran used his arms to help in crossing his 
right leg over his left due to the weakness in his right leg.  
Range of motion in the right knee was noted to be to zero 
degrees extension for both active and passive movement, and 
120 degrees flexion for active and 130 flexion for passive.  
Pain was reportedly elicited at 120 degrees.  The VA examiner 
observed that excessive fatigability was observed throughout 
the examination.  X-rays reportedly showed no significant 
change from 1995 x-rays, which reportedly showed degenerative 
changes with spurring of the patella, both superiorly and 
anteriorly.  The veteran was diagnosed with post-traumatic 
osteoarthritis of the right knee with enthasopathy of the 
right patella.

The September 1997 VA examiner concluded that the veteran 
exhibited mild to moderate pain on motion, and moderate pain 
and instability on weight-bearing exercises.  He also noted 
that the veteran's weakness and unstable gait was likely due 
to pain on walking, which was undoubtedly secondary to the 
painful bone spur at the attachment of the quadriceps tendon 
to the patella.

In a November 1998 Supplemental Statement of the Case, the RO 
granted an increased evaluation of 20 percent for the 
veteran's right knee disability.  It appears that the RO 
granted separate evaluations of 10 percent each under 
Diagnostic Code 5010, for traumatic arthritis, and Diagnostic 
Code 5257, for slight instability in the knee.

Analysis

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).


The veteran's right knee disability is currently assigned a 
20 percent disability evaluation under the provisions of 
Diagnostic Codes 5010 and 5257, for impairment of the knee, 
including recurrent subluxation or lateral instability, and 
for arthritis due to trauma.  While not entirely clear from 
the record, it appears that the RO has assigned separate 
evaluations of 10 percent each under Diagnostic Codes 5010 
and 5257. 

However, after reviewing the record, the Board finds that the 
assignment of separate evaluations under Diagnostic Codes 
5010 and 5257 is not warranted in this case.  Rather, the 
Board finds that the veteran's right knee disability is more 
appropriately rated solely under the criteria of Diagnostic 
Code 5257, as the objective medical evidence shows that his 
disability is manifested by pain and instability but not 
limitation of motion. 

As noted above, the General Counsel has held that a 
veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  The 
Board does not dispute that the veteran suffers from 
both arthritis and instability in his right knee.  
However, a separate evaluation for arthritis is only 
warranted if there is additional disability resulting 
from the arthritis that is distinct from instability.  
The General Counsel has indicated that if a veteran does 
not at least meet the criteria for a zero percent rating 
under either Diagnostic Codes 5260 or 5261, the 
applicable codes for limitation of motion in the knee, 
there is no additional disability for which a rating may 
be assigned under the applicable code for arthritis.  
See VAOPGCPREC 23-97. 

In this case, the Board can find no evidence that the 
veteran's right knee disability is manifested by a degree of 
limitation of motion that would meet a zero percent rating 
under either Diagnostic Codes 5260 or 5261.  Physical 
examination has repeatedly demonstrated full extension in the 
veteran's leg and virtually full flexion as well.  While the 
Board acknowledges that some limitation in flexion has been 
noted on occasion, it has never been found to be to such a 
degree as would warrant the assignment of even a zero percent 
evaluation under Diagnostic Code 5260.

Therefore, although the assignment of separate evaluations 
under Diagnostic Codes 5003 and 5257 is permissible in the 
case of separate disabilities, the Board finds that this is 
not such a case, as the objective medical evidence shows that 
the veteran's possesses virtually full range of motion in his 
right knee. 

This Board again wishes to note that it does not dispute that 
the veteran suffers from both arthritis and instability in 
the right knee, as well as chronic pain and weakness.  
However, the Board is bound under 38 U.S.C.A. § 7104(c) by 
the precedent opinions that are issued by the Office of 
General Counsel, and the General Counsel has found that in 
order to warrant a separate evaluation for both arthritis and 
instability in the knee, the veteran's disability would have 
to meet the criteria for at least a zero-percent rating under 
either 5260 or 5261.  As discussed above, such is not the 
case here.

Having determined that the veteran's right knee disability is 
more appropriately rated solely under Diagnostic Code 5257, 
the Board will now turn to the issue of whether an increased 
rating is warranted under this criteria.  

After reviewing the record, the Board finds that the 
veteran's overall disability picture more nearly approximates 
the criteria required for 30 percent rating for severe 
impairment of the right knee.  This conclusion is supported 
by the findings of the September 1997 VA examiner, who 
specifically found that the veteran suffered from chronic 
pain, as well as instability in his right knee.   The VA 
examiner also found that excessive fatigability was evident 
throughout his examination, as the veteran appeared unable to 
stand on his right leg for more than a few seconds at a time.  
The VA examiner also noted that the veteran's gait appeared 
both antalgic and unsteady, and that he had to use his arms 
to cross his right leg over his left leg.  Additionally, the 
veteran himself reported during the examination that he has 
fallen on several occasions recently due to the pain, 
weakness, and instability in his right knee.

The Board recognizes that the veteran's disability may not be 
manifested by severe subluxation or severe instability, as 
appears to be required by Diagnostic Code 5257.  However, the 
Board is cognizant of the applicability of the provisions of 
38 C.F.R. § 4.21 (1998) in rating disabilities.  The 
provisions of 38 C.F.R. § 4.21 state that it is not expected 
that all cases will show all the findings specified under the 
applicable criteria; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases..  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (the Court 
stressed to the Board the importance of addressing the 
provisions of 38 C.F.R. § 4.7 and § 4.21 in rating a 
veteran's disability).

In this case, the Board believes that the veteran's right 
knee disability is manifested by at least moderate 
instability, and when considered in light of the September 
1997 VA examiner's objective findings of chronic pain and 
excessive weakness, and the veteran's consistent complaints 
of pain and instability, the Board believes that the 
veteran's overall disability picture more clearly 
approximates the criteria for a 30 percent rating for severe 
impairment of the right knee.  38 C.F.R. §4.7, 4.21.  
Therefore, an increased evaluation of 30, the maximum 
disability rating available under Diagnostic Code 5257, is 
granted for the veteran's arthritis of the right knee.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson, 9 Vet. App. at 7.  
Moreover, since the veteran is already receiving the maximum 
disability rating available under Diagnostic Code 5257, 38 
C.F.R. §§ 4.40 and 4.45 also do not apply.  See Johnston v. 
Brown, 10 Vet. App.80, 85 (1997).

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the knee.  There was no evidence of ankylosis of 
the knee. Consequently, Diagnostic Code 5256 is not for 
application.  There is also no impairment of either the tibia 
or fibula.  Accordingly, Diagnostic Code 5262 is not for 
application in this case.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath, 1 Vet. App. at 589.  In this case, the Board finds 
no provision upon which to assign higher ratings.

In summary, the Board finds that the veteran's overall 
disability picture more closely approximates the criteria for 
a 30 percent rating under Diagnostic Code 5257 for severe 
impairment of the knee.  Thus, the appeal is allowed.


ORDER

An increased evaluation, 30 percent, for the veteran's 
arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

